Citation Nr: 0524348	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  94-05 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Douglas Williams, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and M.W.




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
January 1946. The appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied entitlement to service 
connection for the cause of the veteran's death.

This matter was remanded to the RO in February 1996 and May 
1997 for additional development.

In a January 2000 decision, the Board denied the claim for 
entitlement to service connection for the cause of the 
veteran's death. A timely appeal of that decision was filed 
to the United States Court of Appeals for Veterans Claims 
(the Court).

While the case was pending at the Court, the appellant's 
attorney filed an unopposed motion for remand, requesting 
that the Court vacate the Board's January 2000 decision and 
remand the issue of entitlement to service connection for the 
cause of the veteran's death so that the claim can be 
readjudicated pursuant to the Veterans' Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002). In December 2000, the 
Court granted the motion, vacated the Board's January 2000 
decision and remanded the case to the Board.

In August 2002, the Board determined that an expert medical 
opinion was required to clarify whether there was a 
relationship between the veteran's cause of death and the 
head injury he suffered during service as a result of a shell 
explosion. See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 
20.901(d) (2004). The Board received the resulting medical 
opinion in September 2002.

In August 2003, the case was remanded to the RO to ensure 
completion of all notification and development action 
required by the VCAA.  For reasons that will be explained 
below, this case is again being remanded to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While this case was pending at the Board, the appellant's 
representative submitted an April 2005 medical opinion by a 
private physician, Dr. Paul E. Petit, pertinent to the issue 
on appeal.  The RO has not had the opportunity to review this 
evidence in conjunction with the appellant's claim and the 
appellant did not submit a waiver of initial review of this 
evidence by the RO.    

In view of the above, this matter is REMANDED to the RO for 
the following actions:

The RO should readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death to reflect 
consideration of the April 2005 medical 
opinion of Dr. Petit.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.

The case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




